DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Huang et al., (US 2017/0076857) in view of Lim et al., (US 2007/0268093) and further and Hyvonen., (US 2005/0128038) not disclosing or suggesting, novel features of claims 1-5 and 11 as detailed below have been considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 6-10.
Allowable Subject Matter
Claims 1-5 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a device comprises: 
a substrate; 
a dielectric slab attached upon the substrate; 
a coil including a plurality of metal segments substantially forming a loop laid out on a first metal layer secured by the dielectric slab, the coil being substantially laterally symmetrical with respect to a central line from a top view perspective; and 

a plurality of clusters of branches, wherein each of said plurality of clusters of branches is associated with a respective metal segment of the coil and includes a primary branch and at least one set of secondary branches that are branched from the primary branch, parallel to one another, and oriented at a substantially forty-five-degree angle with respect to the respective metal segment from the top view perspective, 
wherein the plurality of primary branches emanate out from a center point and secondary branches extend from the primary branches only in locations where the secondary branches overlap with the coil, such that a distance exists along each primary branch, closest to the center point, along which no secondary branch extends.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-5 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 11 recites, a device comprises: 
a substrate; 
a dielectric slab attached upon the substrate; 
a coil including a plurality of metal segments substantially forming a loop laid out on a first metal layer secured by the dielectric slab, the coil being substantially laterally symmetrical with respect to a central line from a top view perspective; and 

wherein each of said plurality of clusters of branches is associated with a respective metal segment of the coil and includes a primary branch and at least one set of secondary branches that are branched from the primary branch, parallel to one another, and oriented at a substantially forty-five-degree angle with respect to the respective metal segment from the top view perspective, wherein each of the secondary branches at least partially overlaps with the coil, and 
wherein in each cluster the primary branch emanates out from a center point and the secondary branches of extend from the primary branch only in locations where the secondary branches overlap with the coil, such that a distance exists along each primary branch, closest to the center point, along which no secondary branch extends.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALCOLM BARNES/
Examiner, Art Unit 2837
2/27/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837